Exhibit 10.14
(PAGE 49) [a57251a5725103.gif]

Infinite Fast Start Bonus Personally Enrolled : 1-3rd 4th 5th Also earn $50, and
$35 bonuses infinitely deep on qualified Vantage Pack purchases in your
organization. Purchase a Vantage Pack & qualify to earn an overide on all
qualified Vantage Packs within your organization

Fast Start Bonus

30% to Enroller w/PV between 100-199 40% to Enroller w/ Business Pack and 200 PV
minimum AutoShip*

Receive 1 share for every 5 personal enrollments at 100 PV. Royalty Commission /
dynamically compressed

Paid As Rank            Distributor            Pro 1 Pro 2 Pro 3 Pro 4 Pro 5 Pro
6 Pro 7 Pro 8 Pro 9 Pro 10

Minimum Monthly PV** 100 100 100 100 200 200 200 200 200 200 200

Minimum Monthly OV            N/A 1,000 2,500 5,000 10,000 20,000 50,000 100,000
200,000 500,000 1,000,000

Minimum Leg Req. N/A 1 1 2 2 2 2 3 3 3 3

Maximum % per Leg            N/A            N/A            N/A 80% 80% 70% 70%
60/30*** 60/30*** 60/30*** 40%

1st 2% 2% 2% 2% 2% 2% 2% 2% 2% 2% 2%

2nd 5% 5% 5% 5% 5% 5% 5% 5% 5% 5% 5%

Level 3rd 9% 9% 9% 9% 9% 9% 9% 9% 9% 9%

4th 5% 5% 5% 5% 5% 5% 5% 5% 5%

Placement

5th 5% 5% 5% 5% 5% 5% 5% 5%

6th 5% 5% 5% 5% 5% 5% 5%

7th 5% 5% 5% 5% 5% 5%

8th 5% 5% 5% 5% 5%

9th 2% 2% 2% 2%

Enroller            Gen 1 Gen 2 Gen 3 Gen 4 Gen 5

30% Generational            youyou you            you            you

Matching Bonus**** YOU

earn 10%earn 5% earn 5% earn 5% earn 5% Earn 10% match on the Unilevel Check of
your personal enrollments. Earn additional 5% down 4

enrollment generations of personal enrollments. You must enroll 1 person per
month with 100 PV in order to earn the Matching Bonus, through Pro 6.

4% of total commissionable sales paid to

4% Elite Pool            qualified Pro 7 through Pro 10 Distributors.

*In order to qualify for the 40% Fast Start Bonus, you must purchase the Vantage
Pack. This can be done at the time of enrollment or via upgrade at a later date.

**At least 30 PV must be Personal Volume. The remaining can come from your
personally enrolled Preferred Customer’s volume.

***10% of the OV requirement must come from the equivalent of a third leg.

****In order to earn a full generational match, you must maintain a minimum
autoship of 200 PV. At least 30 PV must be Personal Volume. The remaining can
come from your personally enrolled Preferred Customer’s volume. If your AutoShip
is less than 200 PV, you will earn half of the Matching Bonus.

The LifeVantage Compensation Plan is new and unique. Any charts, illustrations
and stated examples

of income under the plan are potential in nature and not based on the actual
performance of any individual.

